UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  October 19, 2011

                                    No. 11-1624

                        PEDRO JESUS CALLA-COLLADO,
                                            Petitioner

                                         v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                            Respondent
                        (Agency No. A088-232-404)

Present: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges

      1. Motion by Respondent to Publish Opinion Dated October 12, 2011;

      2. Response by Petitioner In Opposition to Motion to Publish Opinion Dated
      October 12, 2011.

                                       Respectfully,
                                       Clerk/pdb

_________________________________ORDER________________________________
The foregoing motion is hereby GRANTED. The Not Precedential Opinion filed on
October 12, 2011 is hereby VACATED and a Precedential Opinion shall be filed
forthwith.

                                       By the Court,


                                       /s/Marjorie O. Rendell
                                       Circuit Judge

Dated: December 1, 2011
PDB/cc: All Counsel of Record